DETAILED OFFICE COMMUNICATION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
The 5/13/2021 Office Action is Withdrawn/Vacated
01.	The 9/10/2021 Response, after the 5/13/2021 Final Office Action, has been considered. As a result, the 5/13/2021 Office Action is hereby withdrawn/Vacated. 
Applicant need NOT take any further action until a forthcoming Office communication. 
CONCLUSION
02.	Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814